FILED
                            NOT FOR PUBLICATION                             JAN 13 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: MARLOW HOWARD HOOPER,                     No. 12-60013
DBA Alta Loma Financial and MONIQUE
LORI HOOPER,                                     BAP No. 11-1269

              Debtors,
                                                 MEMORANDUM*

MARLOW HOWARD HOOPER and
MONIQUE LORI HOOPER,

              Appellants,

  v.

KARL T. ANDERSON, Chapter 7
Trustee; et al.,

              Appellees.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
             Pappas, Markell, and Case, Bankruptcy Judges, Presiding

                            Submitted January 9, 2014**
                               Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

      Appellants Marlow and Monique Hooper appeal from the Bankruptcy

Appellate Panel’s decision affirming the bankruptcy court’s orders (1) overruling

their objection to Appellee GMAC Mortgage, LLC’s (GMAC) proof of claim; and

(2) granting the Chapter 7 Trustee’s motion for an order authorizing the global

compromise of the adversary proceeding between, inter alia, the Trustee and

GMAC. Because the parties are familiar with the facts and procedural history of

this case, we repeat only those facts necessary to resolve the issues raised on

appeal. We affirm.

      First, the bankruptcy court did not abuse its discretion in overruling the

Hoopers’ objection and allowing GMAC’s proof of claim. The bankruptcy court

properly allowed the claim based upon GMAC’s status as holder of the promissory

note, which made the purportedly fraudulently altered deed of trust irrelevant. See

Global W. Dev. Corp. v. N. Orange Cnty. Credit Serv., Inc. (In re Global W. Dev.

Corp.), 759 F.2d 724, 727 (9th Cir. 1985) (per curiam). The Hoopers did not

produce evidence sufficient to defeat GMAC’s proof of claim. See Lundell v.

Anchor Constr. Specialists, Inc. (In re Lundell), 223 F.3d 1035, 1039 (9th Cir.

2000).




                                          2
      Second, the bankruptcy court did not abuse its discretion in approving the

compromise. The bankruptcy court did not err in its assessment of the four factors

from Martin v. Kane (In re A&C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986).

      AFFIRMED.




                                         3